           Case 4:12-cr-00318-SWW Document 132 Filed 01/04/21 Page 1 of 5




                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION

UNITED STATES OF AMERICA


VS.                                4:12-CR-00318-01 SWW


MARCUS LAMONT EASON


                                        ORDER

          For the reasons set out below, Defendant’s Motion for Compassionate

Release (Doc. No. 131) is DENIED.

I.        BACKGROUND

          On October 1, 2014, a jury found Defendant guilty of being a felon in

possession of a firearm and a felon in possession of ammunition while on pretrial

release.1 On January 22, 2015, he was sentenced to 300 months in prison.2

II.       DISCUSSION

          Although the First Step Act made the procedural hurdles for compassionate

release a bit less strenuous, a defendant still must establish “extraordinary and




1
    Doc. Nos. 69, 70.
2
    Doc. Nos. 81, 82.

                                            1
        Case 4:12-cr-00318-SWW Document 132 Filed 01/04/21 Page 2 of 5




compelling reasons” and that release would not be contrary to the 18 U.S.C. §

3553(a) factors.3

       Before a Defendant may seek compassionate release under the First Step

Act, he must first make the request with the Bureau of Prisons and exhaust his

administrative remedies there.4 Defendant has provided neither argument nor

evidence that he has requested relief from the warden and exhausted his

administrative remedies. Accordingly, this Court lacks jurisdiction.

       Even if this Court had jurisdiction, the request would be denied. In support

of his motion, Defendant asserts that on November 23, 2020 he tested positive for

COVID-19 and the prison lacks medical staff or equipment to tend to him. He

claims that he has suffered from headaches and body aches. However, Defendant

signed his filing on December 7, 2020 – 14 days later – and has not indicated

whether he continues to suffer from complications of COVID-19. First, headaches

and body aches are not an “extraordinary and compelling” reason warranting

release. Although the First Step Act does not define this phrase, it defers to the



3
 18 U.S.C. § 3553(a)(2) mandates that any sentence imposed reflect the seriousness of the
offense, afford adequate deterrence, protect the public, and provide the defendant with
appropriate rehabilitation.
4
 See United States v. Smith, Case No. 4:95-CR-00019-LPR-4, Doc. No. 440 (E.D. Ark. May 14,
2020) (no jurisdiction when defendant fails to exhaust administrative remedies).

                                               2
        Case 4:12-cr-00318-SWW Document 132 Filed 01/04/21 Page 3 of 5




United States Sentencing Guidelines, which does set out examples.5 Defendant’s

health conditions are not listed. Furthermore, Defendant has not shown that his

health conditions are severe enough to prevent him from independently functioning

within the prison, and he provides neither argument nor evidence that his health

conditions are unable to be controlled with medication. Second, “fear of

contracting COVID-19 or of experiencing more intense symptoms than the average

person are not extraordinary or compelling enough reasons for release.”6

Third, Defendant is 41 years old and has served less than a third of his sentence,

which means that he does not meet the age or minimum served time requirements

under the Guidelines.

       Even if Defendant could establish extraordinary and compelling reasons, his

request for relief must be denied because of the § 3553(a) factors – specifically,


5
 Of course, this list predates the COVID-19 outbreak. U.S.S.G § 1B1.13 cmt. n. 1. The
examples are: (1) the defendant’s medical condition is such that he suffers from a “terminal
illness” or the condition “substantially diminishes the ability of the defendant to provide self-care
within the environment of a correctional facility and from which he or she is not expected to
recover”; (2) “[t]he defendant (i) is at least 65 years old; (ii) is experiencing a serious
deterioration in physical or mental health because of the aging process; and (iii) has served at
least 10 years or 75 percent of his or her term of imprisonment, whichever is less; (3) the
defendant’s family circumstances include either “(i) The death or incapacitation of the caregiver
of the defendant's minor child or minor children” or “(ii) The incapacitation of the defendant's
spouse or registered partner when the defendant would be the only available caregiver for the
spouse or registered partner.”
6
 United States v. Osborne, No. 4:05-CR-00109-BSM-12, 2020 WL 3258609, at *2 (E.D. Ark.
June 16, 2020).

                                                 3
         Case 4:12-cr-00318-SWW Document 132 Filed 01/04/21 Page 4 of 5




protecting the public from additional crimes by Defendant and the need for the

sentence imposed to reflect the severity of the offense.

         Defendant has seven prior convictions, including robbery, battery domestic

battery, delivery of cocaine, and felon in possession of a firearm – which is the

same behavior as the instant offense. In fact, Defendant was on under a criminal

justice sentence when he committed the instant offense.

         The severity of the instant offense must also be considered. Sheila Noble

called police after Defendant threatened to “kill everyone in the house . . . and burn

the house down.” Defendant left before officers arrived. While officers were

searching the area, Ms. Noble again called the police and told them that Defendant

was in her backyard and fired a gun three times. Eventually, officers located

Defendant and saw him throw a gun aside. Officers arrested Mr. Eason and found

the gun, which matched the bullets fired in Ms. Noble’s backyard. While on

pretrial release, Defendant was involved in an aggravated assault. While fleeing

the scene, Defendant fired two shots toward the house where the altercation took

place.




                                           4
      Case 4:12-cr-00318-SWW Document 132 Filed 01/04/21 Page 5 of 5




                              CONCLUSION

     For the reasons stated, Defendant’s Motion for Compassionate Release

(Doc. No. 131) is DENIED.

     IT IS SO ORDERED, this 4th day of January, 2021.


                                   Susan Webber Wright
                                   UNITED STATES DISTRICT JUDGE




                                      5
